DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	According to paper filed October 18th 2021, claims 1-20 are pending for examination with a May 6th 2019 priority date under 35 USC §119(e).
	By way of the present Amendment, claim 4 is canceled. Claims 1, 12-14, and 20 are amended, no claim is newly added.
	In view of the present Amendment, rejection to claim 12 under 35 USC §112(a) is withdrawn. Rejection to claim 13 under 35 USC §112(d) is also withdrawn.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. §112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. §112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 12 is rejected under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. §112, the applicant), regards as the invention.
	In claim 12, the “framework” of the newly amended “sending a request to a user interface framework corresponding to the web page” is unclear. It is unclear if the “framework” means the edges 

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.
8.	Claims 1, 6-8, 10, 13-14, 17, and 20 are rejected under 35 U.S.C. §103 as being unpatentable over Zhang et al. (US 2016/0179777), hereinafter Zhang, in view of Stout et al. (US 9,886,626), hereinafter Stout.
Claim 1
“receiving, at a first position in a user interface, a set of input strokes” Zhang [0003] discloses “one or more handwriting input strokes provided to an input field overlay application”;

“retrieving information corresponding to one or more graphical elements of the user interface, the information comprising a second position of a text input field in the user interface” Zhang [0003] discloses “selecting one of the one or more input fields as a target input field based on the input field targeting characteristic”;

“determining, based at least in part on the first position and the second position that at least a portion of the set of input strokes overlaps at least a portion of the text input field and that the set of input strokes are within a tolerance region around the text input field” Zhang [0016] discloses “enlarges the input field overly such that the user is not so confined in terms of a static input field”, and Zhang does not spell out the “tolerance region” as recited, said feature is disclosed in Stout,
	Stout column 25 lines 40-44 discloses “the current ingress point matches the slope of the current egress point within a pre-defined tolerance range, then sub-routine 2000 may proceed to execution block 2023; otherwise sub-routine 2000 may proceed to ending loop block 2025”;

“performing handwriting recognition on the set of input strokes to provide a set of characters corresponding to the set of input strokes; and providing the set of characters for insertion into the text input field of the user interface” Zhang [0033] discloses “a user may opt to input handwriting strokes that are converted by a handwriting recognition engine of the device to machine text” and Zhang [0003] discloses “inserting a converted form of the one or more handwriting input strokes into the target input field”.

Zhang and Stout disclose analogous art. However, Zhang does not spell out the “tolerance range” as recited above. It is disclosed in Stout. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said feature of Stout into Zhang to enhance its information presentation functions.
Claim 6
“determining that a position of an initial input stroke of the received set of input strokes is between existing text characters that are present in the text input field; and inserting the set of characters between the existing text characters based on the position of the initial input stroke from the received set of input strokes” Zhang [0030] discloses “a touch screen or the like, which acts to accept handwriting strokes and provides visual displays of input characters, conversions of handwritten characters or strokes to machine text, presentation of an input field overlay and the like”.

Claim 7
“receiving a second set of input strokes; determining that the second set of input strokes corresponds to a handwriting gesture for deleting one or more text characters; and deleting at least a portion of the inserted set of characters” Zhang [0030] discloses character input of an input field, and Zhang [0028] discloses devices, such as a “keyboard”, accordingly, the “deleting” text characters function as claimed is inherently disclosed in Zhang.

Claim 8
“where the handwriting gesture comprises one of a scribble gesture or a strikethrough gesture” Zhang [0003] discloses “inserting a converted form of the one or more handwriting input strokes into the target input field”. “A strikethrough gesture” is construed as a stroke.

Claim 10
“providing for display the user interface of an application including the set of characters inserted into the text input field in the user interface of the application” Zhang [0003] discloses “inserting a converted form of the one or more handwriting input strokes into the target input field”.

Claim 13
“wherein receiving, at the first position in the user interface, the set of input strokes comprises receiving, at the first
position in the user interface and within a displayed boundary of the text input field, the set of input strokes” Stout Figure 5K.

Claims 14 & 20
Claims 14 and 20 are rejected for the rationale given for claim 1.

Claim 17
Claim 17 is rejected for the rationale given for claim 2.

9.	Claims 2-5, 11-12, and 18-19 are rejected under 35 U.S.C. §103 as being unpatentable over Zhang et al. (US 2016/0179777), hereinafter Zhang, in view of Stout et al. (US 9,886,626), hereinafter Stout, and further in view of Kim (US 2007/0110047), hereinafter Kim.
Claim 2
“wherein the text input field is represented as a respective view in a first hierarchy of views, and the first hierarchy of views represents a user interface that includes the text input field” Kim [0054] discloses “if a user selects an information node on the node tree view 60, Internet information resource access route, name (title) and brief description included in the information node are input into corresponding fields of the information node configuring unit 80 respectively”.

Zhang, Stout, and Kim disclose analogous art. However, Zhang does not spell out the “hierarchy of views” as recited above. It is disclosed in Kim. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said feature of Kim into Zhang to enhance its information presentation functions.

Claim 3
“performing a traversal of the first hierarchy of views starting at a root node of the first hierarchy of views, the first hierarchy of views including the root node corresponding to a root view and a set of child nodes corresponding to respective child views; and determining that the text input field is included in one of the set of child nodes corresponding to one of the respective child views” Kim [0054] discloses “if a user selects an information node on the node tree view 60, Internet information resource access route, name (title) and brief description included in the information node are input into corresponding fields of the information node configuring unit 80 respectively”.

Claim 4
“determining that at least a portion of the respective positions of the received set of input strokes are within a tolerance region around the text input field”.

Claim 5
“invoking an insert function corresponding to a respective child view of the text input field to insert the set of characters into the text input field in the user interface of an application” Kim [0054] discloses “if a user selects an information node on the node tree view 60, Internet information resource access route, name (title) and brief description included in the information node are input into corresponding fields of the information node configuring unit 80 respectively”.
	The “input” function as disclosed in Kim is an insert operation as claimed.

Claim 11
“wherein the text input field is included in a web page displayed in the user interface of an application” Kim [0039] discloses “a web page” with “URL input” field.

Claim 12
“sending a request to a user interface framework corresponding to the web page to determine a position of the text input field in the web page” Kim [0039] discloses “a web page” with “URL input” field.

Claim 18
“wherein the stroke input detector is further configured to: perform a traversal of the first hierarchy of views starting at a root node of the first hierarchy of views, the first hierarchy of views including the root node corresponding to a root view and a set of child nodes corresponding to respective child views, determine that the text input field is included in one of the set of child nodes corresponding to one of the respective child views; and obtain the second position of the text input field from the one of the set of child nodes” Kim [0144] discloses “user input…. child nodes” and “root node” is disclosed in Kim [0151].

Claim 19
Claim 19 is rejected for the rationale given for claim 5.

10.	Claim 9 is rejected under 35 U.S.C. §103 as being unpatentable over Zhang et al. (US 2016/0179777), hereinafter Zhang, in view of Stout et al. (US 9,886,626), hereinafter Stout, and Kim (US 2007/0110047), hereinafter Kim, and further in view of Van Dusen et al. (US 2014/0075004), hereinafter Dusen.
Claim 9
“performing disambiguation of the second set of input strokes based at least in part on the second set of characters and the inserted set of characters in the text input field” Dusen [6682][6683] discloses “Generate additional tensors to force positions of siblings to be within parent areas or, for root cnxpts, to be within a circle which can be inscribed within the elastic surface times a heuristic set by a system parameter…. While this is not a precise positioning metric on its own, it provides for a gap setting open to heuristic adjustment. These distances will affect positioning in a later heuristic”;
Claim 9 is also rejected for the rational given for claim 1.

Zhang, Stout, Kim, and Dusen disclose analogous art. However, Zhang does not spell out the “disambiguration” as recited above. It is disclosed in Dusen. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said feature of Dusen into Zhang to enhance its information presentation functions.

11.	Claims 15 and 16 are rejected under 35 U.S.C. §103 as being unpatentable over Zhang et al. (US 2016/0179777), hereinafter Zhang, in view of Stout et al. (US 9,886,626), hereinafter Stout, and further in view of Van Dusen et al. (US 2014/0075004), hereinafter Dusen.
Claim 15
“wherein the stroke input detector is further configured to: detect a gesture and forward the detected gesture to the handwriting daemon, and wherein the handwriting daemon further comprises: a gesture recognizer component configured to determine if the new input stroke is within a threshold distance to the text input field” Dusen [6683] discloses “[t]he tensor strength is set to the distance from the center of the parent of from the centroid of the elastic surface for root cnxpts. While this is not a precise positioning metric on its own, it provides for a gap setting open to heuristic adjustment. These distances will affect positioning in a later heuristic”. “Distance from the center” is the threshold distance as claimed.

Zhang, Stout, and Dusen disclose analogous art. However, Zhang does not spell out the “disambiguration” as recited above. It is disclosed in Dusen. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said feature of Dusen into Zhang to enhance its information presentation functions.

Claim 16
“wherein the text input field is enabled to receive input from a keyboard” Zhang [0028] discloses “keyboard”.

Response to Arguments
12.	Applicant's arguments filed October 18th 2021 have been fully considered but they are not persuasive.
	Applicant argues that Zhang does not expressly or inherently disclose the recited “determining, based at least in part on the first position and the second position that at least a portion of the set of input strokes overlaps at least a portion of the text input field and that the set of input strokes are within a tolerance region around the text input field”. Accordingly, a newly cited reference, Stout et al., is applied in the present Office action.

Conclusion
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUAY HO whose telephone number is (571) 272-6088; RightFax number is (571) 273-6088.  The examiner can normally be reached on Monday to Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ruay Ho/Primary Patent Examiner, Art Unit 2175